EXHIBIT 10.3

 

GRAYSTONE FINANCIAL CORP.

2007 STOCK INCENTIVE PLAN

 

The purpose of the Graystone Financial Corp. 2007 Stock Incentive Plan (the
“Plan”) is to provide (i) designated officers (including officers who are also
directors) and other designated employees of Graystone Financial Corp., a
Pennsylvania corporation (the “Company”), and its subsidiaries, and
(ii) non-employee members of the board of directors of the Company and its
subsidiaries, with additional incentive to further the success of the Company. 
The Company believes that the Plan will cause the designated participants to
contribute materially to the growth of the Company, thereby benefiting the
Company’s shareholders and will align the economic interests of the participants
with those of the shareholders.

 

Article 1.               Administration

 

1.1           The Committee.  The Plan shall be administered and interpreted by
a committee (the “Committee”), which shall consist of (i) either the board of
directors of the Company (the “Board”) or (ii) two or more directors appointed
by the Board, all of whom (unless the Board determines otherwise) shall be
“non-employee directors” of the Board as defined under Rule 16b-3 under the
Securities Exchange Act of 1934 (the “Exchange Act”) and “outside directors” as
defined under section 162 (m) of the Internal Revenue Code of 1986, as amended
(the “Code”) and related Treasury regulations.  The Board, in its discretion,
may appoint separate committees to administer the Plan with respect to a
designated portion of participants (e.g., participants subject to Section 16 of
the Exchange Act or Section 162(m) of the Code).  If the Board does not appoint
a committee to administer all or any portion of the Plan, then the Board shall
be the Committee.

 

1.2           Determinations with respect to Grants.  The Committee shall have
the sole authority to (i) determine the individuals to whom Grants (as defined
in Section 2.1) shall be made under the Plan, (ii) determine the type, size and
terms of the Grants to be made to each such individual, (iii) determine the time
when the Grants will be made and the duration of any applicable exercise or
restriction period, including the criteria for vesting and the acceleration of
vesting, (iv) accelerate the vesting of any Grants and reduce or waive any
restrictions on the exercise or vesting of any Grants, and (v) deal with any
other matters arising under the Plan.  The Committee may, if it so desires, base
any of the foregoing determinations upon the recommendations of management of
the Company.

 

1.3           Action by the Committee.  A majority of the Committee shall
constitute a quorum thereof, and the actions of a majority of the Committee at a
meeting at which a quorum is present, or actions unanimously approved in writing
by all members of the Committee, shall be actions of the Committee.

 

--------------------------------------------------------------------------------


 

1.4           Delegation.  The Committee may appoint one of its members to be
chairman and any person, whether or not a member of the Committee, to be its
secretary or agent.  Furthermore, the Committee may delegate any ministerial
duties in connection with the Plan to one or more officers of the Company.

 

1.5           Interpretation of Plan.  The Committee shall have full power and
authority to administer and interpret the Plan, to make factual determinations
and to adopt or amend such rules, regulations, agreements and instruments for
implementing the Plan and for the conduct of its business as it deems necessary
or advisable, to waive requirements relating to formalities or other matters
that do not modify the substance of rights of Grantees (as defined in
Section 4.2) or constitute a material amendment of the Plan, to correct any
defect or supply any omission of the Plan or any Grant Instrument (as defined in
Section 2.2) and to reconcile any inconsistencies in the Plan or any Grant
Instrument.  The Committee’s interpretations of the Plan and all determinations
made or actions taken by the Committee pursuant to the powers vested in it
hereunder shall be conclusive and binding on all persons having any interests in
the Plan or in any awards granted hereunder.  All powers of the Committee shall
be exercised in its sole discretion, in the best interest of the Company and in
keeping with the objectives of the Plan and need not be uniform as to similarly
situated individuals.

 

1.6           No Liability.  No member of the Committee shall be liable for any
act or omission (whether or not negligent) taken or omitted in good faith, or
for the good faith exercise of any authority or discretion granted in the Plan
to the Committee, or for any act or omission of any other member of the
Committee.

 

1.7           Costs.  All costs incurred in connection with the administration
and operation of the Plan shall be paid by the Company.  Except for the express
obligations of the Company under the Plan and under Grants (as defined in
Section 2.1) in accordance with the provisions of the Plan, the Company shall
have no liability with respect to any Grant, or to any Grantee or any transferee
of shares of Company Stock from any Grantee, including, but not limited to, any
tax liability, capital losses, or other costs or losses incurred by any Grantee,
or any such transferee.

 

Article 2.               Grants

 

2.1           Type of Grants.  Incentives under the Plan shall consist of grants
of incentive stock options, nonqualified stock options, stock appreciation
rights, restricted stock, deferred stock and performance awards (hereinafter
collectively referred to as “Grants”).

 

2.2           Grant Instruments.  All Grants shall be subject to the terms and
conditions set forth herein and to those other terms and conditions consistent
with the Plan as the Committee deems appropriate.  Each Grant shall be evidenced
by a written instrument (the “Grant Instrument”) specifying the number of shares
of Company Stock to which it relates and containing such other terms and
conditions as the Committee shall approve that are not inconsistent with the
Plan.  Grants under a particular section of the Plan need not be uniform as
among the grantees.  The Committee shall have the authority to waive any
condition of an outstanding Grant or amend an outstanding Grant, provided that
an amendment of an existing

 

--------------------------------------------------------------------------------


 

Grant may not be made without the consent of the Grantee if such amendment would
have an adverse effect on the rights of the Grantee.

 

Article 3.               Shares Subject to the Plan

 

3.1           Number of Shares.  Subject to the adjustment specified below, the
aggregate number of shares of the common stock of the Company, no par value per
share (the “Company Stock”), that may be issued or transferred under the Plan is
400,000 shares. Notwithstanding anything in the Plan to the contrary, the
maximum aggregate number of shares of Company Stock that shall be subject to
Grants made under the Plan to any one individual during any calendar year shall
be 100,000.  The shares may be authorized but unissued shares of Company Stock
or reacquired shares of Company Stock, including shares purchased by the Company
on the open market for purposes of the Plan.  If and to the extent Grants under
the Plan terminate, expire, or are cancelled, forfeited, exchanged or
surrendered without Company Stock being delivered pursuant thereto, or if any
shares of Restricted Stock are forfeited, the shares subject to such Grants,
including forfeited shares, shall again be available for purposes of the Plan.

 

3.2           Anti-Dilution Adjustments.  If there is any change in the number
or kind of shares of Company Stock outstanding by reason of a stock dividend,
recapitalization, stock split, or combination or exchange of shares, or a
merger, reorganization or consolidation in which the Company is the surviving
corporation, or a reclassification or by reason of any other extraordinary or
unusual events affecting the outstanding Company Stock as a class without the
Company’s receipt of consideration, or if the value of outstanding shares of
Company Stock is substantially reduced due to the Company’s payment of an
extraordinary dividend or distribution, the kind of shares, the maximum number
of shares of Company Stock available for Grants, the maximum number of shares of
Company Stock that may be subject to Grants to any one individual under the Plan
in any calendar year, the number of shares covered by outstanding Grants, and
the price per share or the applicable fair market value of such Grants shall be
equitably adjusted by the Committee to reflect any increase or decrease in the
number or kind of issued shares of Company Stock to preclude the enlargement or
dilution of rights and benefits under such Grants; provided, however, that any
fractional shares resulting from such adjustment shall be eliminated by rounding
any portion of a share equal to .500 or greater up, and any portion of a share
equal to or less than .500 down, in each case to the nearest whole number. For
purposes of this Section 3.2, “shares of Company Stock” and “shares” include
referenced shares with respect to SARs.  The adjustments determined by the
Committee shall be final, binding and conclusive. Notwithstanding the foregoing,
no adjustment shall be authorized or made pursuant to this Section to the extent
that such authority or adjustment would cause any incentive stock option to fail
to comply with Section 422 of the Code.

 

--------------------------------------------------------------------------------


 

Article 4.               Eligibility for Participation

 

4.1           Eligible Participants.

 

4.1.1        All employees of the Company and its present or future subsidiaries
(“Employees”), including Employees who are officers or members of the Board,
shall be eligible to participate in the Plan.

 

4.1.2        Members of the board of directors of the Company or members of the
board of directors of any subsidiary of the Company, who are not employees of
the Company or any of its subsidiaries (“Non-Employee Directors”) also shall be
eligible to participate in the Plan and may receive grants in the discretion of
the Committee; provided, however, that only Employees shall be eligible to
receive Incentive Stock Options (as defined in Section 5.1.1).

 

4.1.3        For purposes of the Plan the term “subsidiary” shall mean an entity
controlled by the Company directly, or indirectly through one or more
intermediaries.

 

4.2           Selection of Grantees.  The Committee shall select the individuals
to receive Grants and determine the number of shares of Company Stock subject to
a particular Grant in such manner as the Committee determines.  Any individuals
who receive Grants under this Plan shall hereinafter be referred to as
“Grantees”.

 

Article 5.               Granting of Options

 

5.1           Type of Option and Price.

 

5.1.1        The Committee may grant options intended to qualify as “incentive
stock options” within the meaning of Section 422 of the Code (“Incentive Stock
Options”) or options which are not intended to so qualify (“Nonqualified Stock
Options”) or any combination of Incentive Stock Options and Nonqualified Stock
Options (hereinafter collectively the “Stock Options”), all in accordance with
the terms and conditions set forth herein.

 

5.1.2        The purchase price of Company Stock subject to a Stock Option shall
be determined by the Committee and shall not be less than 100% of the Fair
Market Value (determined in accordance with Section 5.2.3) of a share of such
Stock on the date such Stock Option is granted.

 

5.1.3        If the Company Stock is traded in a public market, then the Fair
Market Value per share shall be, if the principal trading market for the Company
Stock is a national securities exchange or The NASDAQ Stock Market, the last
reported sale price thereof on the relevant date or (if there were no trades on
that date) the latest preceding date upon which a sale was reported, or, if the
Company Stock is not principally traded on an exchange or market which reports
last sale price data, then the average of the mean between the last reported
“bid” and “ask” prices each day over the five trading days preceding the
relevant date, as reported on

 

--------------------------------------------------------------------------------


 

NASDAQ or, if not so reported, as reported by the applicable customary reporting
service or market (including the Over the Counter Bulletin Board or the Pink
Sheets).  If the Company Stock is not traded in a public market or subject to
reported transactions or quotations as set forth above, the Fair Market Value
per share shall be as determined by the Committee; provided, however, that no
determination of Fair Market Value with respect to an Incentive Stock Option
shall be inconsistent with Section 422 of the Code or the regulations
thereunder.

 

5.2           Option Term.  The Committee shall determine the term of each Stock
Option; provided, however, that the term of a Stock Option shall not exceed ten
years from the date of grant.

 

5.3           Exercisability of Options.  Stock Options shall become exercisable
in accordance with the terms and conditions determined by the Committee, in its
sole discretion.  The Committee, in its sole discretion, may accelerate, in
whole or in part, the exercisability of any or all outstanding Stock Options at
any time for any reason.  In addition, all outstanding Stock Options
automatically shall become fully and immediately exercisable upon a Change of
Control (as defined in Section 9.1).

 

5.4           Vesting of Options and Restrictions on Shares.

 

5.4.1        The vesting period for Stock Options shall commence on the date of
grant and shall end on the date or dates, determined by the Committee, that
shall be specified in the Grant Instrument.

 

5.4.2        Notwithstanding any other provision of the Plan, except as
otherwise provided by the Committee in the Grant Instrument, all outstanding
Stock Options shall become immediately exercisable upon the earliest to occur of
the following, if at such time the Grantee is an Employee or a Non-Employee
Director:  (i) the Grantee’s Retirement (as defined in Section 5.6.4), (ii) the
Grantee’s death or Disability (as defined in Section 5.6.4), or (iii) the
occurrence of a Change of Control (as defined in Section 9.1).

 

5.5           Manner of Exercise.

 

5.5.1        A Grantee may exercise a Stock Option which has become exercisable,
in whole or in part, by delivering a duly completed notice of exercise, in such
form as is acceptable to the Committee, to the Secretary or other officer of the
Company designated by the Committee, with accompanying payment of the option
price in accordance with Section 5.7 below.

 

5.5.2        Unless otherwise provided by the Committee, such notice may
instruct the Company to deliver shares of Company Stock due upon the exercise of
the Stock Option to any registered broker or dealer previously approved or
designated by the Committee (“Designated Broker”) in lieu of delivery to the
Grantee.  The Committee may suspend the ability of a Grantee to exercise a Stock
Option through a Designated Broker at any time that the Committee, in its sole
discretion, determines appropriate.

 

--------------------------------------------------------------------------------


 

5.6           Termination of Employment or Service.

 

5.6.1        General.  Except as provided below, a Stock Option may only be
exercised while the Grantee is employed by the Company or a subsidiary of the
Company or is serving as a Non-Employee Director of the Company or a subsidiary
of the Company.

 

5.6.2        Nonqualified Stock Options.  In the event of a Grantee’s
termination of employment or service for any reason other than death, Disability
or Retirement (as such terms are defined in Section 5.6.4) or following a Change
of Control, the Nonqualified Stock Options shall be exercisable only as to those
shares that were immediately purchasable on the date of termination and only for
a period of three (3) months following termination or for such other period as
the Committee shall establish in its sole discretion.  If the Grantee’s
termination of employment or service is due to death, Disability or Retirement
or following a Change of Control, all Nonqualified Stock Options held by the
Grantee shall vest and become immediately exercisable upon such event and shall
be thereafter exercisable by the Grantee or the Grantee’s legal representative
or beneficiaries, as applicable, for a period of two (2) years following the
date of such event, provided that in no circumstance shall the period extend
beyond the expiration of the Nonqualified Stock Option term set forth in the
Grant Instrument.

 

5.6.3        Incentive Stock Options.  In the event of a Grantee’s termination
of employment for any reason other than death, Disability, Retirement, or
following a Change of Control, the Grantee’s Incentive Stock Options shall be
exercisable only as to those shares that were immediately purchasable by such
Grantee at the date of termination and only for a period of three (3) months
following termination.  In the event of a termination of a Grantee’s employment
due to death, Disability, Retirement or following a Change of Control, all
Incentive Stock Options held by such Grantee shall vest and become immediately
exercisable and shall thereafter be exercisable by the Grantee or the Grantee’s
legal representative or beneficiaries, as applicable, for a period of two
(2) years following the date of such cessation of employment, provided, however,
that any such Option shall not be eligible for treatment as an Incentive Stock
Option in the event such Option is exercised more than three (3) months
following the date of Grantee’s Retirement or termination of employment
following a Change of Control; and provided further, that no Option shall be
eligible for treatment as an Incentive Stock Option in the event such Option is
exercised more than one (1) year following termination of employment due to
Disability; and provided further, in order to obtain Incentive Stock Option
treatment for Options exercised by heirs or devisees of a deceased Grantee, the
Grantee’s death must have occurred while employed or within three (3) months of
termination of employment.  Notwithstanding anything herein to the contrary, in
no event shall the period within which an Incentive Stock Option may be
exercised extend beyond the expiration of the Option term set forth in the Grant
Instrument.

 

5.6.4        Definitions.  For purposes of the Plan: (i) the term “Company”
shall include the Company’s subsidiaries; (ii) the term “Disability” or
“Disabled” shall mean any physical or mental impairment which qualifies an
individual for disability benefits under the applicable long-term disability
plan maintained by the Company, or, if no such plan applies, which would qualify
such individual for disability benefits under the long-term disability plan
maintained by the Company, if such individual were covered by that plan, or, if
no such plan

 

--------------------------------------------------------------------------------


 

exists, as determined in good faith by the Committee; and (iii) “Retirement” or
“Retired” shall mean a termination of employment which constitutes a
“retirement”, whether normal or otherwise, under any applicable qualified
pension benefit plan maintained by the Company, or, if no such plan is
applicable, which would constitute “retirement”, as determined by the Committee,
in its sole discretion, or, in the case of a Non-Employee Director, the Grantee
ceases to be such after attaining the age of 65 or such other age as shall be
established by the Committee.

 

5.7           Payment of Option Price.  The Grantee shall pay the option price
specified in the Grant Instrument in cash, including through the broker assisted
cashless exercise procedure described in Section 5.5.2  With the approval of the
Committee, the Grantee also may pay the option price specified in the Grant
Instrument by delivering shares of Company Stock owned by the Grantee (including
Company Stock acquired in connection with the exercise of a Stock Option,
subject to such restrictions as the Committee deems appropriate) and having a
Fair Market Value on the date of exercise equal to the option price or through a
combination of cash and shares of Company Common Stock owned by the Grantee. 
Unless permitted by the Committee, no tendered shares of Company Stock which
were acquired by the Grantee pursuant to, or upon the previous exercise of, a
Grant under the Plan, or an award under any other award plan of the Company or
its subsidiaries, shall be accepted in payment unless the Grantee has held such
shares (without restriction imposed by the applicable plan or award) for at
least six months prior to delivery in payment.  Subject to Article 13, the
Grantee shall pay the option price and the amount of withholding tax due, if
any, at the time of exercise.  Shares of Company Stock shall not be issued or
transferred upon exercise of a Stock Option until the option price is fully paid
and any required withholding obligations are satisfied.

 

5.8           Limits on Incentive Stock Options.

 

5.8.1        Each Incentive Stock Option shall provide that, to the extent that
the aggregate Fair Market Value of the Company Stock on the date of the grant
with respect to which Incentive Stock Options are exercisable for the first time
by a Grantee during any calendar year under the Plan or any other stock option
plan of the Company exceeds $100,000, then such option as to the excess shall be
treated as a Nonqualified Stock Option.

 

5.8.2        An Incentive Stock Option shall not be granted to any participant
who is not an Employee of the Company or any “subsidiary” within the meaning of
Section 424 (f) of the Code.

 

5.8.3        An Incentive Stock Option shall not be granted to any Employee who,
at the time of grant, owns stock possessing more than 10 percent of the total
combined voting power of all classes of stock of the Company or any “parent” or
“subsidiary” of the Company within the meaning of Section 424 (e) and (f) of the
Code, unless the option price per share is not less than 110% of the Fair Market
Value of Company Stock on the date of grant and the option exercise period is
not more than five years from the date of grant.

 

--------------------------------------------------------------------------------


 

5.8.4        No Incentive Stock Option granted under this Plan is transferable
expect by will or the laws of descent and distribution and is exercisable during
the Grantee’s lifetime only by the Grantee.

 

5.9           Notice of Disposition; Withholding; Escrow.  A Grantee of an
Incentive Stock Option shall immediately notify the Company in writing of any
sale, transfer, assignment or other disposition (or action constituting a
disqualifying disposition within the meaning of Section 421 of the Code) of any
shares of Company Stock acquired through exercise of an Incentive Stock Option,
within two (2) years after the grant of such Incentive Stock Option or within
one (1) year after the acquisition of such shares, setting forth the date and
manner of disposition, the number of shares disposed of and the price at which
such shares were disposed of.  The Company shall be entitled to withhold from
any compensation or other payments then or thereafter due to the Grantee such
amounts as may be necessary to satisfy any withholding requirements of Federal
(including payroll taxes) or state law or regulation and, further, to collect
from the Grantee any additional amounts which may be required for such purpose. 
The Committee may, in its sole discretion, require shares of Company Stock
acquired by an Optionee upon exercise of an Incentive Stock Option to be held in
an escrow arrangement for the purpose of enabling compliance with the provisions
of this Section 5.9.

 

5.10         No ISO Warranty.  The Company makes no warranty that Stock Options
granted under this Plan that are intended to qualify as Incentive Stock Options
will, in fact, so qualify or that any qualification will not be lost in the
future, including by acts or omissions of the Company or the Committee or by
other cause.  If a Stock Option granted hereunder for any reason fails for
whatever reason to comply with the provisions of Section 422 of the Code, and
such failure is not or cannot be cured, such Option shall be a Nonqualified
Stock Option.

 

Article 6.               Stock Appreciation Rights

 

6.1           General Requirements.  The Committee may grant stock appreciation
rights (“SARs”) to any Grantee (i) independently or (ii) in tandem with, any
Stock Option, for all or a portion of the applicable Stock Option.  Tandem SARs
may be granted, either at the time the Stock Option is granted or at any time
thereafter while the Stock Option remains outstanding; provided, however, that
in the case of an Incentive Stock Option, such tandem rights may be granted only
at the time of the Grant of such Stock Option.  Unless the Committee determines
otherwise, the base price of each SAR shall be equal to the greater of (i) the
exercise price of the related Stock Option, if any, or (iii) the Fair Market
Value of a share of Company Stock as of the date of grant of such SAR.

 

6.2           Exercise.

 

6.2.1        No SAR shall be exercisable more than 10 years after the date of
its grant.

 

6.2.2        An SAR not granted in tandem with a Stock Option will become
exercisable at such time or times, and on such terms and conditions, as the
Committee shall specify.  Unless the Committee provides otherwise in the Grant
Instrument, the provisions of

 

--------------------------------------------------------------------------------


 

Article 5 applicable to Nonqualified Stock Options, including, without
limitation, those related to exercise upon termination of employment or service,
shall be applicable to non-tandem SARs; provided, however, that all such SARs
shall become immediately exercisable upon the occurrence of a Change of Control
of the Company.

 

6.2.3                        An SAR granted in tandem with a Stock Option will
be exercisable only at such time or times, and to the extent, that the related
Stock Option is exercisable and will be exercisable only in accordance with the
exercise procedure for the related Stock Option.  Upon the exercise of a Stock
Option, the SARs relating to the Company Stock covered by the related Stock
Option shall terminate.  Upon the exercise of SARs, the related Stock Option
shall terminate to the extent of an equal number of shares of Company Stock.

 

6.3                                 Value of SARs.  Upon a Grantee’s exercise of
some or all of the Grantee’s SARs, the Grantee shall receive in settlement of
such SARs an amount equal to the value of the stock appreciation for the number
of SARs exercised, payable in cash, Company Stock or a combination thereof. The
stock appreciation for an SAR is the difference between the base price of the
SAR as described in Section 6.1 and the Fair Market Value of the underlying
Company Stock on the date of exercise of such SAR.

 

6.4                                 Form of Payment.  Upon exercise of an SAR,
payment shall be made in the form of shares of Company Stock, valued at their
Fair Market Value on the date of exercise, in cash, or in a combination thereof,
as the Committee, in its sole discretion, shall determine.  Payment by the
Company of SARs shall be subject to withholding of applicable taxes in
accordance with Article 13.

 

Article 7.                                            Restricted and Deferred
Stock Grants

 

7.1                                 Restricted Stock.  The Committee may issue
or transfer shares of Company Stock to an eligible participant under a Grant (a
“Restricted Stock Grant”), upon such terms as the Committee deems appropriate. 
The following provisions are applicable to Restricted Stock Grants:

 

7.1.1                        Shares of Company Stock issued pursuant to
Restricted Stock Grants may be issued for cash consideration or for no cash
consideration, at the sole discretion of the Committee.  The Committee shall
establish conditions under which restrictions, if any, on the transfer of shares
of Company Stock shall lapse over a period of time or according to such other
criteria as the Committee deems appropriate.  The period of time during which
the Restricted Stock Grant will remain subject to restrictions will be
designated in the Grant Instrument as the “Restriction Period.”

 

7.1.2                        If the Grantee ceases to be employed by the Company
or, in the case of a Non-Employee Director, to serve or be engaged as such,
during a period designated in the Grant Instrument as the Restriction Period, or
if other specified conditions are not met, the Restricted Stock Grant shall
terminate as to all shares covered by the Grant as to which restrictions on
transfer have not lapsed and those shares of Company Stock must be immediately
returned to the Company.  The Committee may, however, in its sole discretion,
provide for complete or partial

 

--------------------------------------------------------------------------------


 

exceptions to this requirement as it deems appropriate, including, without
limitation, upon death, Disability or Retirement (as defined in Section 5.6.4).

 

7.1.3                        During the Restriction Period, a Grantee may not
sell, assign, transfer, pledge or otherwise dispose of the shares of Company
Stock to which such Restriction Period applies except to a Successor Grantee
under Article 8.  Each certificate for a share issued or transferred under a
Restricted Stock Grant shall contain a legend giving appropriate notice of the
restrictions in the Grant.  The Grantee shall be entitled to have the Restricted
Stock legend pursuant to this Section 7.1 removed from the stock certificate or
certificates covering any of the shares subject to restrictions when all
restrictions on such shares have lapsed.

 

7.1.4                        During the Restriction Period, unless the Committee
determines otherwise, the Grantee shall have the right to vote shares subject to
the Restricted Stock Grant and to receive any dividends or other distributions
paid on such shares, subject to any restrictions deemed appropriate by the
Committee.

 

7.1.5                        Except as provided by Article 14, all restrictions
imposed under the Restricted Stock Grant shall lapse upon the expiration of the
applicable Restriction Period and the satisfaction of any conditions imposed by
the Committee.  The Committee may determine, as to any or all Restricted Stock
Grants, that all the restrictions shall lapse without regard to any Restriction
Period.  All restrictions under all outstanding Restricted Stock Grants shall
automatically and immediately lapse upon a Change of Control.

 

7.2                                 Deferred Stock.

 

7.2.1                        The Committee may grant a participant the right to
receive shares of Company Stock to be delivered in the future (a “Deferred Stock
Grant”).  Delivery of the Company Stock pursuant to a Deferred Stock Grant will
take place at such time or times, and on such terms and conditions, as the
Committee may determine.  The Committee may provide at the time of the Deferred
Stock Grant that the stock to be delivered will be restricted stock pursuant to
Section 7.1.  The Committee may at any time accelerate the time at which
delivery of all or any part of the Company Stock will take place; provided,
however, that unless otherwise provided by the Committee at the time of grant,
the time of delivery of the deferred stock will automatically accelerate to the
date of a Change of Control.

 

7.2.2                        During any deferral period, the Grantee shall not
have any rights as a shareholder with respect to the deferred shares.

 

7.3                                 Tax Withholdings.  Delivery of stock
pursuant to this Article 7 shall be subject to withholding of applicable taxes
in accordance with Article 13.

 

Article 8.                                            Transferability of Grants

 

8.1                                 Limitation.  During a Grantee’s lifetime,
only the Grantee may exercise rights under a Grant and Grants may not be
transferred, assigned, pledged or hypothecated in any

 

--------------------------------------------------------------------------------


 

manner, by operation of law or otherwise, except by will or by the laws of
descent and distribution or, with respect to Grants other than Incentive Stock
Options, if permitted in any specific case by the Committee, in its sole
discretion.

 

8.2                                 Successor Grantee.  When a Grantee dies, the
representative or other person entitled to succeed to the rights of the Grantee
may exercise such rights.  A successor Grantee must furnish proof satisfactory
to the Company of his or her right to receive the Grant under the Grantee’s will
or under the applicable laws of descent and distribution.

 

Article 9.                                            Change of Control of the
Company

 

9.1                                 Definitions.  As used herein, a “Change of
Control” shall mean any of the following:  (i) the occurrence of, or execution
of an agreement providing for a merger, consolidation, division or other
fundamental transaction involving the Company, a sale, exchange, transfer or
other disposition of substantially all of the assets of the Company, or a
purchase by the Company of substantially all of the assets of another entity,
unless (a) such merger, consolidation, division, sale, exchange, transfer,
purchase, disposition or other transaction is approved in advance by eighty
percent (80%) or more of the members of the Board of Directors of the Company
who are not interested in the transaction and (b) a majority of the members of
the Board of Directors of the legal entity resulting from or existing after any
such transaction and a majority of the members of the Board of Directors of such
entity’s parent corporation, if any, are former members of the Board of
Directors of the Company; or (ii) any “person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934 (the “Act”)), other than
the Company or any “person” who on the date hereof is a director or officer of
the Company is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Act), directly or indirectly, of securities of the Company representing
twenty (20%) percent or more of the combined voting power of the Company’s then
outstanding securities; or (iii) individuals who at the Effective Date of this
Plan constitute the Board of Directors of the Company cease for any reason to
constitute at least a majority thereof, unless the election of each director who
was not a director at the beginning of such period has been approved in advance
by directors representing at least two-thirds of the directors then in office
who were directors at the Effective Date; or (iv) any other change in control of
the Company similar in effect to any of the foregoing.

 

9.2                                 Business Combination Transaction.  Any
agreement to which the Company or any of its subsidiaries is a party which
provides for any merger, consolidation, share exchange, or similar transaction
of the Company with or into another corporation or other association whereby the
Company is not to be the surviving or parent corporation shall provide, without
limitation, for the assumption of any outstanding Grants by the surviving
corporation or association or its parent and all outstanding Grants shall be
subject to such agreement.  In any case where Grants are assumed by another
corporation, appropriate equitable adjustments as to the number and kind of
shares or other securities and the purchase or exercise price(s) shall be made.

 

--------------------------------------------------------------------------------


 

Article 10.                                     Amendment and Termination of the
Plan

 

10.1                           Amendment.  The Board may amend, suspend or
terminate the Plan at any time, in its discretion, subject to any required
shareholder approval or any shareholder approval which the Board deems advisable
for any reason, such as for the purpose of obtaining or retaining any statutory
or regulatory benefits under tax, securities or other laws or satisfying any
stock listing requirement.

 

10.2                           Termination of Plan.  The Plan shall terminate on
the day immediately preceding the tenth anniversary of its effective date unless
terminated earlier by the Board or unless extended by the Board with the
approval of the shareholders.

 

10.3                           Termination and Amendment of Outstanding Grants. 
A termination, suspension or amendment of the Plan that occurs after a Grant is
made shall not materially impair the rights of a Grantee unless the Grantee
consents or unless the Committee acts under Section 16.2 hereof.  The
termination of the Plan shall not impair the power and authority of the
Committee with respect to an outstanding Grant.  Whether or not the Plan has
terminated, an outstanding Grant may be terminated or amended under Section 16.2
hereof or may be amended by agreement of the Company and the Grantee consistent
with the Plan.

 

10.4                           Plan Provisions Binding.  The Plan shall be the
controlling document. No other statements, representations, explanatory
materials or examples, oral or written, may amend the Plan in any manner.  The
Plan shall be binding upon and enforceable against the Company and its
successors and assigns.  In the event of any conflict between the Plan and any
Grant Instrument, the Plan shall control.

 

Article 11.                                     Funding of the Plan

 

11.1                           Unfunded Plan.  This Plan shall be unfunded. The
Company shall not be required to establish any special or separate fund or to
make any other segregation of assets to assure the payment of any Grants under
the Plan. In no event shall interest be paid or accrued on any Grant, including
unpaid installments of Grants.

 

Article 12.                                     Rights of Participants

 

12.1                           No Right to Grant.  Nothing in this Plan shall
entitle any Grantee or other person to any claim or right to receive a Grant
under the Plan.

 

12.2                           No Right to Employment or Retention.  Neither the
Plan nor any action taken hereunder shall be construed as giving any individual
any rights to be retained by or in the employ of the Company or any subsidiary
of the Company or any other employment or retention rights.

 

--------------------------------------------------------------------------------


 

12.3                           No Restriction on Company.  Nothing contained in
the Plan shall be construed to (i) limit the right of the Company to make Grants
under this Plan in connection with the acquisition, by purchase, lease, merger,
consolidation or otherwise, of the business or assets of any corporation, firm
or association, including Grants to employees thereof who become Employees of
the Company or any subsidiary of the Company, or for other proper corporate
purpose, or (ii) limit the right of the Company to grant stock options or make
other awards outside of the Plan.

 

Article 13.                                     Withholding of Taxes

 

13.1                           Right to Withhold.  The Company shall have the
right to deduct from all Grants paid in cash, or from other wages paid to an
employee of the Company, any federal, state or local taxes required by law to be
withheld with respect to such cash awards and, in the case of Grants paid in
Company Stock, the Grantee or other person receiving such shares shall be
required to pay to the Company the amount of any such taxes which the Company is
required to withhold with respect to such Grants or the Company shall have the
right to deduct from other wages paid to the employee by the Company the amount
of any withholding due with respect to such Grants.  The Company also may
withhold or collect amounts with respect to a disqualifying disposition of
shares of Company Stock acquired pursuant to exercise of an Incentive Stock
Option.

 

13.2                           Withholding Rules and Procedures.  The Committee
is authorized to adopt rules, regulations or procedures related to tax
withholding, including provision for the satisfaction of a tax withholding
obligation, by the retention of shares of Stock to which the Grantee would
otherwise be entitled pursuant to a Grant or by the Grantee’s delivery of
previously owned shares of Company Stock or other property.

 

Article 14.                                     Requirements for Issuance of
Shares

 

14.1                           Compliance with Law.  The obligations of the
Company to offer, sell, issue, deliver or transfer Common Stock under the Plan
shall be subject to all applicable laws, regulations, rules and approvals,
including, but not by way of limitation, the effectiveness of any registration
statement under applicable securities laws if deemed necessary or appropriate by
the Company.  The Company’s obligation to offer, sell, issue, deliver or
transfer its shares under the Plan is further subject to the approval of any
governmental authority required in connection therewith and is further subject
to the Company receiving, should it determine to do so, the advice of its
counsel that all applicable laws and regulations have been complied with. 
Certificates for shares of Common Stock issued hereunder may be legended as the
Committee shall deem appropriate.

 

14.2                           Restrictions on Grants.  The Committee shall have
the right to condition any Grant made to any Grantee hereunder on such Grantee’s
undertaking in writing to comply with such restrictions on his or her subsequent
disposition of such shares of Company Stock as the Committee shall deem
necessary or advisable as a result of any applicable law, regulation or

 

--------------------------------------------------------------------------------


 

official interpretation thereof and certificates representing such shares may be
legended to reflect any such restrictions.

 

14.3                           Share Certificates.  Certificates representing
shares of Company Stock issued under the Plan will be subject to such
stop-transfer orders and other restrictions as may be applicable under such
laws, regulations and other obligations of the Company, including any
requirement that a legend or legends be placed thereon.

 

14.4                           No Fractional Shares.  No fractional shares of
Company Stock shall be issued or delivered pursuant to the Plan or any Grant. 
The Committee shall determine whether cash, other awards or other property shall
be issued or paid in lieu of such fractional shares or whether such fractional
shares or any rights thereto shall be forfeited or otherwise eliminated.

 

Article 15.                                     Forfeiture

 

15.1                           Misconduct.  Notwithstanding anything to the
contrary in the Plan, if the Committee finds, after consideration of the facts
presented on behalf of the Company and the involved Grantee, that the Grantee
has been engaged in fraud, embezzlement, theft, commission of a felony, or
dishonesty in the course of the Grantee’s employment by or service with the
Company or any subsidiary, or that the Grantee has disclosed trade secrets of
the Company or its affiliates, or that the Grantee has intentionally failed to
perform the individual’s stated duties, and that such actions have damaged the
Company or any subsidiary in any significant manner, in the discretion of the
Committee, then the Grantee shall forfeit all rights under and to all
unexercised Grants, and under and to all Grants to the Grantee with respect to
which the Company has not yet delivered payment or certificates for shares of
Stock (as the case may be), all of which Grants and rights shall be
automatically canceled.

 

15.2                           Finality of Committee Decision.  The decision of
the Committee as to the cause of the Grantee’s discharge from employment with
the Company and any subsidiary shall be final for purposes of the Plan, but
shall not affect the finality of the Grantee’s discharge by the Company of
subsidiary for any other purposes.  The preceding provisions of this Section 15
shall not apply to any Incentive Stock Option to the extent such application
would result in disqualification of the stock option as an incentive stock
option under Sections 421 and 422 of he Code.

 

Article 16.                                     Miscellaneous

 

16.1                           Substitute Grants.  The Committee may make a
Grant to an employee of another corporation who becomes an Employee by reason of
a corporate merger, consolidation, acquisition of stock or property,
reorganization or liquidation involving the Company or any of its subsidiaries
in substitution for a stock option or restricted stock grant made by such
corporation (“Substituted Stock Incentives”).  The terms and conditions of the
substitute grant may vary from the terms and conditions required by the Plan and
from those of the Substituted Stock Incentives.  The Committee shall prescribe
the provisions of the substitute grants.

 

--------------------------------------------------------------------------------


 

16.2                           Section 16 Limitations.  With respect to persons
subject to Section 16 of the Exchange Act, it is the intent of the Company that
the Plan and all transactions under the Plan comply with all applicable
provisions of Rule 16b-3 or its successors under the Exchange Act.  The
Committee, as it deems advisable, may revoke any Grant if it is contrary to law
or modify a Grant to bring it into compliance with any valid and mandatory
government regulation.

 

16.3                           Ownership of Stock.  A Grantee or successor
Grantee shall have no rights as a shareholder with respect to any shares of
Company Stock covered by a Grant until the shares are issued or transferred to
the Grantee or successor Grantee on the stock transfer records of the Company.

 

16.4                           Headings.  Section headings are for reference
only.  In the event of a conflict between a title and the content of a Section,
the content of the Section shall control.

 

16.5                           Governing Law.  The validity, construction,
interpretation and effect of the Plan and Grant Instruments issued under the
Plan shall exclusively be governed by and determined in accordance with the law
of the Commonwealth of Pennsylvania.

 

Article 17.                                     Effective Date of the Plan

 

17.1                           The Plan shall be effective as of the date of the
approval of the Plan by the Company’s shareholders.

 

--------------------------------------------------------------------------------